PER CURIAM.
Lawrence Yuravich appeals the summary denial of his motion for post-conviction relief. Although the trial judge denied the motion without an evidentiary hearing, he did not attach to his order any portion of the files or records to refute appellant’s allegations. See Fla.R.Crim.P. 3.850.
Accordingly, we reverse the trial court’s denial of appellant’s motion and remand the case to the trial court. On remand, the trial court may either again summarily deny the motion and attach to its order those portions of the record which conclusively show that appellant is not entitled to relief or hold an evidentiary hearing and then rule on the allegation raised in appellant’s motion. To obtain further review in this cause, there must be an appeal from the new ruling of the trial court.
DANAHY, C.J., and LEHAN and FRANK, JJ., concur.